Dismissed and Memorandum Opinion filed August 5, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00497-CR
                              NO. 14-14-00581-CR

                        TORY LEE MEEKS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1428764 & 1428765

                 MEMORANDUM                      OPINION


      On June 11, 2014, appellant filed a pro se notice of appeal in two trial court
cause numbers. In trial court cause number 1428764 (appellant number 14-14-
00497-CR), appellant entered a guilty plea to possession of methamphetamine. In
accordance with the terms of a plea bargain agreement with the State, the trial
court reduced the offense to a second degree felony, and sentenced appellant to
confinement for one year in the State Jail Division of the Texas Department of
Criminal Justice. The trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      In trial court cause number 1428765 (appellate number 14-14-00581-CR),
the trial court granted a motion to dismiss because appellant had been convicted in
another case. Generally, an appellate court only has jurisdiction to consider an
appeal by a criminal defendant where there has been a final judgment of
conviction. Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);
McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).
Because there is no judgment of conviction in cause number 1428765, and this
appeal does not fall within the exceptions to the general rule that appeal may be
taken only from a final judgment of conviction, we have no jurisdiction.

      Accordingly, we dismiss the appeals.


                                  PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2